Citation Nr: 0533350	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  03-15 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for hearing loss.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach disorder.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1943 to December 
1945.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The Board remanded this 
matter for further development in November 2004.  

The Board notes that in the development of the two issues 
currently on appeal, the veteran raised two secondary service 
connection claims.  First, in his October 2002 notice of 
disagreement, the veteran argued that his stomach disorder is 
related to medication he took for his service-connected 
malaria disorder.  Second, in a November 2004 statement, the 
veteran's representative argues that the veteran's hearing 
loss disorder is related to the medication for malaria.  The 
Board refers these claims to the RO for appropriate 
disposition.  


FINDINGS OF FACT

1.	The veteran's hearing loss is not related to active 
service.  

2.	The veteran has not submitted new and material evidence 
with regard to his stomach disorder.  


CONCLUSIONS OF LAW

1.	Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.385 (2005).  

2.	The veteran has not submitted new and material evidence 
that would warrant reopening his claim for VA benefits for a 
stomach disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001) (2005).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a hearing loss 
disorder.  He is also seeking to reopen a previously denied 
service connection claim for a stomach disorder.  In the 
interest of clarity, the Board will initially discuss whether 
these issues have been properly developed for appellate 
purposes.  The Board will then address the merits of these 
claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in September 2002, a Statement of the Case (SOC) issued 
in May 2003, a Supplemental Statement of the Case (SSOC) 
issued in October 2005, and a letter by the Appeals 
Management Center (AMC) dated in December 2004.  As a whole, 
these documents satisfy the notice requirements of 38 
U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claims.  In addition, the AMC's 
December 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claim by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  The veteran stated in October 2005 that he 
had submitted all information to VA for his claims.  And VA 
afforded medical examination for the veteran's hearing loss.  

The Board recognizes that VA did not provide medical 
examination for the veteran's stomach disorder.  But the 
Board finds such examination unnecessary here because no 
reasonable possibility exists that such an examination would 
assist the veteran in substantiating his claim.  Conducting a 
medical examination for purposes of rendering a diagnosis and 
a nexus opinion would serve no purpose in this case - as will 
be noted below, it is clear that the veteran has a current 
stomach disorder; and there is no factual predicate of in-
service stomach disorder or injury on which an examiner could 
base a nexus opinion connecting current disorder and past 
service that ended 60 years ago.  See 38 U.S.C.A. § 1110; 
C.F.R. § 3.303; Pond, 12 Vet. App. at 346.  Given this, the 
Board finds that no reasonable possibility exists that a 
medical examination and opinion would aid the veteran in 
substantiating his claim to reopen his service connection 
claim for a stomach disorder.  See Duenas v. Principi, 18 
Vet. App. 512 (2004).  Besides, the Board notes that, in an 
effort to reopen a finally decided service connection claim, 
it is the veteran's burden to present new and material 
evidence.  As detailed below, he has not done so in this 
matter.  See 38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003)(upholding 
validity of 3.159(c)(4)(C)(iii) and finding that, "without 
the introduction of new and material evidence, VA is not 
required to provide a medical examination or opinion"); 
Fugitt v. Principi, 18 Vet. App. 559 (2004).  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Veteran's Claims

The veteran claims he is entitled to service connection for 
hearing loss disorder.  He also claims that a service 
connection claim for a stomach disorder should be reopened.  
For the reasons set forth below, the Board disagrees and 
finds the RO's denial of the veteran's claims the proper 
course of action.  

	The Hearing Loss Disorder

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

As to whether the veteran has a current hearing loss disorder 
under 38 C.F.R. § 3.385, the Board finds the record 
inconclusive.  The record shows that the veteran underwent a 
September 2001 audiology examination, and that the examiner 
diagnosed the veteran with mild to profound hearing loss 
bilaterally.  But the report did not provide specific decibel 
level scores for the various frequencies.  The report states 
that "[p]uretone thresholds were in the 25-105 [decibel] 
range bilateral from 250-8000 [Hertz]."  And, though the 
report provided word discrimination scores of 72 percent for 
the right ear and 68 percent for the left ear, the examiner 
did not specify whether these were speech recognition scores 
based on the Maryland CNC Test.  As such, the record is 
inconclusive as to whether a current hearing loss is 
demonstrated here, and whether, therefore, the first element 
of Pond is satisfied.    

This lack of clarity is immaterial, however.  The record is 
clear that the second and third elements of Pond are not 
satisfied here.  Pond, 12 Vet. App. at 346.  And for that 
reason, the Board finds the veteran's claim unsupported by 
the record, irrespective of whether he in fact has a current 
hearing loss disorder under VA guidelines.  

As to the second element, the veteran's service medical 
records are negative for any disorder related to his hearing 
or his ears.  Rather, the report of medical examination 
conducted upon his separation in December 1945 indicates 
normal hearing.  There is no evidence of record indicating 
that the veteran served on active duty in combat, or in any 
other function typically associated with hearing loss or ear 
injury.  The veteran did not claim service connection for 
hearing loss until July 2001, over 55 years following his 
separation from service.  The earliest evidence of a hearing 
disorder in the record is dated in September 2001, also over 
55 years following service.  The September 2001 audiology 
examiner reports the veteran as stating that the onset of his 
hearing loss began 20 years earlier, or over 35 years 
following service.  In sum, the record contains no medical 
evidence of an in-service incurrence or aggravation of an ear 
or hearing injury or disease.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between any current 
hearing loss and an in-service disease or injury.  The 
September 2001 examiner did not comment on the veteran's 
claim of service connection, and the veteran has not 
submitted private medical evidence which does so.  Pond, 12 
Vet. App. at 346.  See also Hensley v. Brown, 5 Vet. App. 
155, 158 (1993)(service connection may be granted on the 
basis of a post-service initial diagnosis of a disease, where 
medical evidence relates the current disability to the period 
of service).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	The Claim to Reopen 

In July 2001, the veteran filed a claim to reopen a service 
connection claim for a stomach disorder that was originally 
denied in a rating decision dated in April 1953.  The veteran 
did not file a notice of disagreement with this decision.  
The veteran did not later perfect an appeal to the Board via 
the filing of a VA Form 9 substantive appeal either.  
Accordingly, the April 1953 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2005).  As 
such, the Board, before addressing the merits of the 
veteran's claim, must first determine whether new and 
material evidence has been submitted to warrant the reopening 
of the veteran's claim to VA benefits.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board must make its own determination 
on this matter because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after 
the last disallowance of a claim is "new and material."  
Under the version of 38 C.F.R. § 3.156(a) applicable to this 
case, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
acknowledges that there has been a regulatory change in the 
definition of new and material evidence that is applicable to 
all claims filed on or after August 29, 2001.  As the 
veteran's claim in this case was filed prior to August 29, 
2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge, 155  F.3d at 1363.  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record, but only after 
ensuring that the duty to assist has been satisfied.

In support of the attempt to reopen his service connection 
claim, the veteran submitted private and VA medical records.  
Among the VA records are records evidencing surgery the 
veteran underwent in 1952 for bleeding ulcers and a gastric 
disorder, and a September 2001 VA record which refers to this 
surgery.  The private medical records, dated in July and 
October 2001, refer to gastrointestinal disorders, biopsies, 
and treatment the veteran then received for these disorders.    

The VA records evidencing the veteran's surgery in 1952 were 
of record at the time of the April 1953 rating decision.  As 
such, these records are not new and material evidence.  
38 C.F.R. § 3.156(a).  By contrast, the September 2001 VA 
medical record and July to October private medical records 
were not of record in April 1953.  These records therefore 
comprise new evidence.  As noted, however, this does not end 
the inquiry, as the Board must still determine whether any of 
this new evidence is also material.

To that end, the Board has determined that the new 
information is not material.  Considered in light of previous 
information of record, the newly submitted evidence is not 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  None of the new evidence is competent medical 
evidence showing that the veteran incurred a stomach or 
gastrointestinal disorder in service.  And it is not 
competent medical evidence connecting such an in-service 
disorder to the veteran's current disorder[s].  See 38 
U.S.C.A. § 1110 (2002), C.F.R. § 3.303 (2005); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  Rather, the new 
evidence is either mere cumulative evidence showing that the 
veteran had a stomach disorder at the time of his claim in 
1953, or is evidence showing that the veteran has a stomach 
disorder today.  Hodge, 155  F.3d at 1363.  It is therefore 
not "so significant" that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1356.  As such, the requisite burden in 
this matter has not been met.  See 38 C.F.R. §§ 3.156.  The 
Board may not, therefore, review the merits of the veteran's 
underlying claim.  Barnett, 83 F.3d at 1383.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.  

In the absence of new and material evidence, the RO's April 
1953 rating decision denying the veteran's claim for a 
stomach disorder is final, and the appeal is denied.    
    


____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


